Citation Nr: 0200994	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  91-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  The propriety of the initial 40 percent rating for the 
service-connected arthritis of the neck.  

2.  The propriety of the initial 30 percent rating for the 
service-connected arthritis of the right shoulder.  

3.  The propriety of the initial 30 percent rating for the 
service-connected arthritis of the right elbow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1952.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 rating decision of the 
RO.  

In July 1991, the Board denied the veteran's claims of 
service connection of ichthyosis vulgaris, arthritis of the 
right knee, arthritis of the left knee and arthritis of the 
lumbosacral spine.  

The Board also denied higher ratings in excess of 10 percent 
for the service-connected traumatic arthritis of the right 
elbow, 10 percent for the service-connected traumatic 
arthritis of the right shoulder and 10 percent for the 
service-connected traumatic arthritis of the neck.  

The Board also denied the veteran's claim for a certificate 
of eligibility for financial assistance in acquiring 
specially adaptive housing and a special home adaptation 
grant.  The Board, however, granted service connection for 
residuals of an injury to the right eye.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In an August 1993 decision, the Court affirmed the Board's 
denial of service connection for arthritis of the right knee, 
arthritis of the left knee and arthritis of the lumbosacral 
spine as well as the denial of the claim for a certificate of 
eligibility for financial assistance in acquiring specially 
adaptive housing and a special home adaptation grant.  

The Court, however, remanded the issues of service connection 
for ichthyosis vulgaris and increased ratings for the 
service-connected traumatic arthritis of the right elbow, 
right shoulder and neck for further development and 
readjudication.  

The Court also held that the issue of a total rating based on 
individual unemployability due to service-connected 
disability should have been addressed by the Board.  

In June 1994, the Board remanded the case for additional 
development of the record.  

In an October 1994 rating decision, the RO increased the 
ratings for the service-connected traumatic arthritis of the 
neck to 40 percent disabling, for the service-connected right 
shoulder arthritis to 30 percent disabling and for the 
service-connected right elbow arthritis to 20 percent 
disabling, effective on August 19, 1994.  

In addition, the RO assigned a total rating based on 
individual unemployability due to service-connected 
disability, effective on August 19, 1994.  

In a February 1995 rating decision, the RO granted service 
connection for ichthyosis dermatitis and atrophic dermatitis 
and assigned a 10 percent evaluation.  The same rating action 
denied the veteran's new claims of service connection for 
glaucoma and cataracts.  

In July 1995, the veteran filed a Notice of Disagreement with 
respect to the decision denying a rating in excess of 10 
percent for the service-connected skin disorder and an 
earlier effective date for the total rating based on 
individual unemployability due to service-connected 
disability.  

In September 1995, the veteran submitted a document which was 
interpreted as a Notice of Disagreement with respect to a 
decision that denied the claims of service connection for 
glaucoma and cataracts.  The statement was also interpreted 
as the veteran's attempt to reopen the claim for a 
certificate for eligibility for a special housing assistance 
or special home adaptation grant; the claims of service 
connection for arthritis of the lumbosacral spine, right knee 
and left knee; and a claim for a total schedular evaluation.  

The veteran was provided with a Statement of the Case on the 
issues of service connection for glaucoma and cataracts; 
increased ratings for the service-connected skin disorder, 
right elbow, right shoulder and neck disability; housing 
assistance; and an earlier effective date for the assignment 
of a total rating based on individual unemployability due to 
service-connected disability.  

In a March 1996 report of contact, it was noted that the 
veteran had filed his Substantive Appeal at the Board on the 
issues of service connection for glaucoma and cataracts; 
increased ratings for the service-connected skin, right 
elbow, right shoulder and neck disorders; housing allowance; 
and an earlier effective date for the assignment of a total 
rating based on individual unemployability due to service-
connected disability.  

In a September 1996 decision, the Board granted service 
connection for glaucoma and cataracts; assigned a 30 percent 
rating for the service-connected ichthyosis vulgaris and 
atrophic dermatitis; assigned an effective date of May 12, 
1992 for the award of a total compensation rating based on 
individual unemployability; and denied eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  

The Board remanded the issues of increased ratings for the 
service-connected arthritis of the right shoulder, right 
elbow and neck.  

In a September 1996 rating decision, the RO effectuated the 
Board's September 1996 decision by assigning a 30 percent 
rating for the veteran's service-connected skin disability 
effective in December 1994; recharacterizing the veteran's 
right eye disability as residuals of a right eye injury with 
decreased visual acuity, glaucoma and cataract; and assigning 
a total compensation rating based on individual 
unemployability effective on May 12, 1992.  

In an October 1996 correspondence, the veteran stated that 
the RO had erred in not assigning "a combined total 
disability rating of 100 percent based upon the combined 
rating table" effective on February 24, 1989.  The veteran 
also stated that rating "decisions always can be challenged 
for ancient [clear and unmistakable error (CUE)].  Thus[,] 
the veteran request[s] CUE review authority as relating to . 
. . the [RO] rating decisions."  

The RO has not responded to this correspondence and, as was 
done in the October 1999 Board decision, the matter is again 
referred for appropriate action.  

In a November 1996 correspondence, the veteran requested an 
effective date of August 25, 1989, for the assignment of the 
30 percent rating for the service-connected skin disability.  

In January 1997, the Board received a Motion for 
Reconsideration from the veteran.  The motion was denied by 
the designee of the Chairman of the Board in April 1997.  

In a July 1998 rating decision, the RO assigned an effective 
date of February 24, 1989, for the higher ratings for the 
service-connected arthritis of the right elbow, right 
shoulder and neck.  

In addition, the 30 percent rating for the veteran's service-
connected skin disability was made effective on August 25, 
1989, as requested by the veteran.  The RO noted that a 
schedular 100 percent rating was effective on May 11, 1990.  

The veteran's representative provided a statement in January 
1999.  It was noted that the veteran was continuing his 
appeal with regard to "the rating decision of July 1, 1998, 
which changed the effective dates of all three conditions to 
February 24, 1989[,] and confirmed and continued the 
percentages assigned to each disability."  

To the extent that the representative suggested that the 
veteran had appealed the effective dates assigned for the 
three increased rating issues on appeal, the Board notes that 
the veteran has never instituted an appeal of those effective 
dates.  

During the course of this appeal, the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating for a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time-a practice known as 
"staged" rating.  Thus, in its October 1999 decision, the 
Board appropriately recharacterized the issues as shown on 
the first page of this document.  

In the October 1999 decision, the Board assigned an initial 
30 percent rating for the veteran's service-connected 
arthritis of the right elbow.  The other claims for increase 
were denied, and the veteran appealed to the Court.  

In February 2001, the Court granted VA's own Motion to Vacate 
and Remand.  The Board's October 1999 decision was vacated, 
except that portion that increased the service-connected 
right elbow arthritis disability rating from 20 to 30 
percent, and the case was remanded to the Board.  



REMAND

The veteran last underwent a VA examination for his service-
connected arthritis of the neck, right shoulder and right 
elbow in February 1998.  

In pleadings before the Court, the veteran has suggested that 
he has received medical care since the Board's October 1999 
decision.  The Board notes in this regard that any previous 
VA examiner has not had an opportunity to review those 
treatment records in conjunction with an examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The RO should obtain and associate with the file all VA and 
private records of treatment of his neck, right shoulder and 
elbow and arrange for a thorough examination.  

In addition, as noted in the Court's order, there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

For the foregoing reasons, the claims must be REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected arthritis of the 
neck, right shoulder and right elbow 
since February 1998.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected arthritis of the neck, right 
shoulder and right elbow.  All efforts 
made toward conducting the examination 
should be documented in the claims 
folder.  All indicated tests must be 
conducted.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
report detailed findings.  The examiner 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
disabilities.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the neck, right 
shoulder and right elbow arthritis 
produces weakened movement, excess 
fatigability or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  

4.  After completing the action requested 
hereinabove and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



